                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

      1) LEBRON COPELAND,                               )
             an individual,                             )
                                                        )
                                Plaintiff,              )
         v.                                             ) CIV-18-558-PRW
                                                        )
                                                        )
      1) THE CITY OF LAWTON OKLAHOMA,                   )
              a municipal corporation, et al.,          )
                                                        )
                                Defendants.             )

                                              ORDER

         Defendant City of Lawton seeks an order from the Court compelling Plaintiff to

supplement interrogatory responses that Defendant thinks are deficient (Dkt. 42). Plaintiff

asserts he has fully complied with his response obligations and requests attorney’s fees for

defending Defendant’s motion to compel (Dkt 49). For the reasons set for the below, the

motion is granted.

Compliance With Rule 33

         Plaintiff argues that Defendant’s entire motion to compel is rendered moot because

Defendant exceeded the number of interrogatories permitted without leave of court by Fed.

R. Civ. P. 33.12 Although Defendant’s interrogatories are not numbered past the limit of




1
    Pl.’s Resp. In Opp. To Def. City Of Lawton’s Mot. To Compel (Dkt. 49) at 4.
2
    Fed. R. Civ. P. 33(a)(1):


                                                1
twenty-five,     Plaintiff   argues   that   Defendant’s        “compound,   multiple   sub-part

interrogatories, under single heading numbers,” substantively exceed the number of

interrogatories permitted by Fed. R. Civ. P. 33.3 For example, Plaintiff contends that

Defendant’s Interrogatory No. 3 should be counted as three separate interrogatories

because it asks for the (1) full name, (2) address, and (3) anticipated testimony of all

witnesses Plaintiff anticipates calling to testify at trial.4

          Neither the federal rules nor the advisory committee notes to Fed. R. Civ. P. 33

delineate when an interrogatory crosses the line from a single interrogatory to one with

multiple discrete subparts. Many courts look to whether an interrogatory with subparts is

directed at eliciting a common theme, and if so, treat it as a single question for purposes of

counting interrogatories.5 Here, although Defendant’s interrogatories contain subparts, the

Court finds that each is directed at eliciting a common theme and therefore Defendant’s

interrogatories comply with Fed. R. Civ. P. 33’s number limit.67




          Number. Unless otherwise stipulated or ordered by the court, a party may
          serve on any other party no more than 25 written interrogatories, including
          all discrete subparts.
3
    Pl.’s Resp. In Opp. To Def. City Of Lawton’s Mot. To Compel (Dkt. 49) at 4.
4
    Id. at 5.
5
    See, e.g., Pouncil v. Branch Law Firm, 277 F.R.D. 642, 646 (D. Kan. 2011).
6
  The Court notes that it does not have a complete copy of the interrogatories served upon
Plaintiff, so its conclusion is based on those interrogatories highlighted by the parties in
the filings.
7
  For example, Interrogatory No. 3 is directed at eliciting the common theme of witness
information.

                                                 2
Interrogatory Nos. 13-19

           Defendant requests Plaintiff to identify the facts upon which he relies to support his

allegations in Interrogatory Nos. 13-19.8 Instead of stating the requested facts, Plaintiff

answered those interrogatories by referencing paragraph numbers from the Complaint.9

Defendant argues that interrogatory answers must stand on their own, and cannot merely

reference other documents as Plaintiff does here.10 Plaintiff argues that these

interrogatories improperly “call for legal conclusions,” but that in any event, he identified

the facts to answer Interrogatory Nos. 13-19 in Interrogatory Nos. 1-12, so “no further

response is necessary.”11

           Plaintiff’s references to the Complaint, as well as Interrogatory Nos. 1-12, to answer

Interrogatory Nos. 13-19, are improper. “[A]nswers to interrogatories should be complete

in and of themselves, and should not refer to pleadings, depositions, or other documents.”12

The Court also disagrees with Plaintiff that these interrogatories call for legal conclusions.

Accordingly, the Court ORDERS Plaintiff to fully respond to Interrogatory Nos. 13-19.

Interrogatory No. 9

           Defendant asks Plaintiff to identify the amount of medical bills incurred and paid in

connection with the current action, along with other related information, in Interrogatory



88
     Mot. To Compel (Dkt. 42) at 4.
9
     Id.
10
     Mot. To Compel (Dkt. 42) at 4.
11
     Pl.’s Resp. In Opp. To Def. City Of Lawton’s Mot. To Compel (Dkt. 49) at 11.
12
     Dipietro v. Jefferson Bank, 144 F.R.D. 279, 282 (E.D. Pa. 1992).

                                                 3
No. 9.13 Plaintiff does not identify the amount of any bills in response, and instead directs

Defendant to various lists of medical providers, insurers, and businesses where Plaintiff

filled prescriptions, as well as his responses to Interrogatory Nos. 3-4.14 Plaintiff contends

that the information requested by this interrogatory is “equally as available to defendant by

subpoena or request from the third parties identified herein in response to ancillary

Interrogatories.”15 Plaintiff offers no additional information in his later supplement, stating

that the referenced documents in his original interrogatory answer “speak [for]

themselves.”16

           But Plaintiff’s burden is to answer interrogatories in a “responsive, full, complete

and unevasive” manner.17 Plaintiff focuses on his contention that the requested information

is equally as available to Defendant in other documents, but this is an interrogatory, not a

request for production. In answering an interrogatory, a “party cannot limit his answers to

matters within his own knowledge and ignore information immediately available to him or

under his control.”18 The amount of Plaintiff’s own medical bills, and how those medical

bills were paid, is information that is immediately available to him.

           Moreover, Plaintiff’s argument that he would have to obtain a “burdensome

amount” of documents to answer Interrogatory No. 9 is unfounded. Nothing about this


13
     Mot. To Compel (Dkt. 42) at 5.
14
     Id.; Pl.’s Resp. In Opp. To Def. City Of Lawton’s Mot. To Compel (Dkt. 49) at 8.
15
     Pl.’s Resp. In Opp. To Def. City Of Lawton’s Mot. To Compel (Dkt. 49) at 8.
16
     Pl.’s Supp. Interrog. Resp. To Def. City (Dkt. 42-2) at 4.
17
     Miller v. Doctor’s Gen. Hosp., 76 F.R.D. 136, 140 (W.D. Okla. 1977).
18
     Id.

                                                4
request is unduly burdensome. Indeed, Plaintiff already bears the burden to provide

Defendant with “a computation of each category of damages claimed by [Plaintiff]--who

must also make available for inspection and copying as under Rule 34 the documents or

other evidentiary material, unless privileged or protected from disclosure, on which each

computation is based, including materials bearing on the nature and extent of injuries

suffered.”19 Thus, Plaintiff is already required to make available the evidentiary material

on which his damages calculations are based, and in this action where Defendant allegedly

caused physical injury to Plaintiff, that evidentiary material necessarily includes

documents like medical bills. It follows that Defendant’s interrogatory request for the same

information contained in the evidentiary material on which his damages calculations are

based—like the amount of medical bills—cannot be burdensome to Plaintiff. The Court

therefore ORDERS Plaintiff to fully comply with Interrogatory No. 9.

Verification

         Defendant also takes issue with Plaintiff’s failure to properly provide an

interrogatory verification.2021 Plaintiff asserts he has fixed this problem,22 but nevertheless




19
     Fed. R. Civ. P. 26(a)(1)(A)(iii).
20
     Mot. To Compel (Dkt. 42) at 5.
21
  According to Defendant, “Plaintiff’s original verification included with his interrogatory
responses states that the contents of his Petition are true and correct. Nowhere does Plaintiff
aver to the content of his interrogatories, rendering them essentially useless during a
deposition or trial.” Id. (emphasis original).
22
     See Pl.’s Resp. In Opp. To Def. City Of Lawton’s Mot. To Compel (Dkt. 49) at 3.

                                              5
the Court ORDERS that Plaintiff’s interrogatory verification be corrected, if it has not

already.

      Accordingly, Defendant City of Lawton’s motion to compel (Dkt. 42) is

GRANTED. Pursuant to Fed. R. Civ. P. 37(a)(5)(A), Plaintiff is ORDERED TO SHOW

CAUSE why he should not be required to pay the movant’s reasonable expenses incurred

in making this motion, including attorney’s fees.

      IT IS SO ORDERED this 29th day of August, 2019.




                                            6
